Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-119566 DYNAMIC ALERT LIMITED (Exact name of registrant as specified in its charter) Nevada 98-0430746 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 10004  103 Street, #3218, Fort Saskatchewan, AB, T8L 2E0 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (780) 668-7664 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Larger accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indic at e by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares outstanding of the registrants class of common stock as of February 10, 2009: 80,000,000 Authorized share capital of the registrant: 250,000,000 common shares, and 10,000,000 preferred shares, par value of $0.001 The Company recognized $nil in revenue for the quarter ended December 31, 2008. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DYNAMIC ALERT LIMITED INTERIM FINANCIAL STATEMENTS December 31, 2008 Page Financial Statements: Balance Sheets F-2 Interim Statements of Operations F-3 to F-4 Interim Statements of Cash Flows F-5 Interim Statement of Stockholders Equity F-6 Notes to Interim Financial Statements F-7 to F-8 F-1 DYNAMIC ALERT LIMITED BALANCE SHEETS December 31, June 30, 2008 2008 (Unaudited) (See Note 1) ASSETS Current Cash $ $ 26,903 Prepaid expenses 416 Total Current Assets 27,319 Computer Equipment costs, net of depreciation $2,262 2,056 Website Development costs, net of amortization of $722 386 TOTAL ASSETS $ $ 29,761 LIABILITIES AND STOCKHOLDERS EQUITY LIABILITIES Current Accounts payable $ $ 1,207 Accrued liabilities 6,500 Total Current Liabilities 7,707 STOCKHOLDERS EQUITY Capital Stock Authorized: 250,000,000 common shares, par value $0.001 per share 10,000,000 preferred shares, par value $0.001 per share Issued and outstanding: 80,000,000 common shares 80,000 Additional paid-in capital 45,000 Accumulated comprehensive income 6,235 Accumulated (Deficit) (109,181) Total Stockholders Equity 22,054 TOTAL LIABILITIES AND STOCKHOLDERS EQUITY $ $ 29,761 The accompanying notes are an integral part of these statements. F-2 DYNAMIC ALERT LIMITED INTERIM STATEMENTS OF OPERATIONS (Unaudited) Three-month Three-month period ending Period ending December 31, 2008 December 31, 2007 Revenue $ - $ 3,900 Cost of Goods Sold - - Expenses Depreciation and amortization Marketing - Office and administration Professional Fees Training and Consulting - Net Loss From Operations Other Income and Expenses Interest income - Net Loss For The Period $ (7,044) $ (14,651) Basic And Diluted Loss Per Share $ Nil $ Nil Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of these statements. F-3 DYNAMIC ALERT LIMITED INTERIM STATEMENTS OF OPERATIONS (Unaudited) Six-month period Six-month ending Period ending December 31, 2008 December 31, 2007 Revenue $ - $ 4,499 Cost of Goods Sold - - Expenses Depreciation and amortization Marketing - Office and administration Professional Fees Training and Consulting - Net Loss From Operations Other Income and Expenses Interest income - - - Net Loss For The Period $ (20,635) $ (28,345) Basic And Diluted Loss Per Share $ Nil $ (0.01) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of these statements. F-4 DYNAMIC ALERT LIMITED INTERIM STATEMENTS OF CASH FLOWS (Unaudited) Six-month Six-month period ending period ending December 31, December 31, Cash Flows from Operating Activities Net loss for the period $ (20,635) $ (28,345) Adjustments to Reconcile Net Loss to Net Cash Provided by (Used in) Operating Activities Prepaid expenses - Depreciation and amortization Accounts payable and accrued liabilities Net Cash (Used in) Operating Activities Cash Flows from Investing Activities Additions to capital assets - Investment in note receivable - Net Cash Provided by (Used in) Investing Activities - Cash Flows From Financing Activities Foreign currency translation adjustment Net Cash Provided by (Used in) Financing Activities Increase (Decrease) in Cash during the Period Cash, Beginning Of Period Cash, End Of Period $ 1,416 $ 38,563 Supplemental Disclosure Of Cash Flow Information Cash paid for: Interest $ - $ - Income taxes $ - $ - The accompanying notes are an integral part of these statements. F-5 DYNAMIC ALERT LIMITED STATEMENT OF STOCKHOLDERS EQUITY For the Period from July 1, 2007 to December 31, 2008 CAPITAL STOCK ACCUMULATED ADDITIONAL COMPRE- PREFERRED COMMON PAID-IN ACCUMULATED HENSIVE SHARES AMOUNT SHARES AMOUNT CAPITAL (DEFICIT) INCOME (LOSS) TOTAL Balance, July 1, 2007 - $ - 176,000,000 $ 125,000 $ - $ (50,807) $ 4,512 $ 78,705 March 16, 2008  Shares returned to treasury - - (96,000,000) (45,000) 45,000 - - - Foreign currency translation adjustment - 1,723 1,723 Net loss for the year - (58,374) - (58,374) Balance June 30, 2008 - - 80,000,000 80,000 45,000 (109,181) 6,235 22,054 Foreign currency translation adjustment - (77) (77) Net loss for the period - (20,635) - (20,635) Balance, December 31, 2008 - $ - 80,000,000 $ 80,000 $ 45,000 $ (129,816) $ 6,158 $ 1,342 The accompanying notes are an integral part of these statements. F-6 DYNAMIC ALERT LIMITED NOTES TO INTERIM FINANCIAL STATEMENTS December 31, 2008 (Unaudited) Note 1 Basis of Presentation While the information presented in the accompanying interim financial statements is unaudited, it includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows in the interim periods presented. Except as disclosed below, these interim financial statements follow the same accounting policies and methods of their application as Dynamic Alert Limiteds audited June 30, 2008 annual financial statements. It is suggested that these interim financial statements be read in conjunction with Dynamic Alert Limiteds June 30, 2008 audited financial statements. The information as of June 30, 2008 is taken from the audited financial statements of this date. Note 2 Significant Accounting Policies a) Concentrations Financial instruments that potentially subject us to concentrations of credit risk consist principally of cash and cash equivalents. At December 31, 2008, we had $1,097 U.S. funds in deposit in a business bank account and U.S. equivalent of $319 in Canadian funds in a business bank account which are not insured by agencies of the U.S. Government. Note 3 Basis of Presentation  Going Concern The accompanying financial statements have been prepared in conformity with GAAP in the United States of America, which contemplates our continuation as a going concern. However, we have minimal business operations to date and have losses of $129,816. These matters raise substantial doubt about our ability to continue as a going concern. In view of these matters, realization of certain of the assets in the accompanying balance sheet is dependent upon our ability to meet our financing requirements, raise additional capital, and the success of our future operations. We acquired additional operating capital through equity offerings to the public to fund our business plan. There is no assurance that the equity offerings will be successful in raising sufficient funds to assure our eventual profitability. Management believes that actions planned and presently being taken to revise our operating and financial requirements provide the opportunity for us to continue as a going concern. The financial statements do not include any adjustments that might result from these uncertainties. Note 4 Income Taxes We are subject to U.S. federal income taxes. We have had losses to date, and therefore, have paid no income tax. Deferred income taxes arise from temporary timing differences in the recognition of income and expenses for financial reporting and tax purposes. Our deferred tax assets consist entirely of the benefit from net operating loss (NOL) carryforwards. Our deferred tax assets are offset by a valuation allowance due to the uncertainty of the realization of the NOL carryforwards. NOL carryforwards may be further limited by a change in company ownership and other provisions of the tax laws. Our deferred tax assets, valuation allowance and change in valuation allowance are as follows: F-7 DYNAMIC ALERT LIMITED NOTES TO INTERIM FINANCIAL STATEMENTS December 31, 2008 (Unaudited) Estimated Estimated Tax Change in NOL NOL Benefit from Valuation Valuation Net Tax Period Ending Carryforward Expires NOL Allowance Allowance Benefit June 30, 2008 109,181 Various 27,295 (27,295) (14,593)  December 31, 2008 20,635 2028 5,159 (5,159) (5,159)  Income taxes at the statutory rate are reconciled to our actual income taxes as follows: Income tax benefit at statutory rate resulting from NOL carryforwards (25%) Deferred income tax valuation allowance 25% Actual tax rate 0% Note 5 Subsequent Events. As previously reported, on October 20, 2008, Dynamic Alert Limited entered into an Asset Purchase Agreement with Cannex Therapeutics LLC., whereby Dynamic Alert agreed to purchase all of Cannexs rights titles and interests in Cannexs cannabis research and development business. The assets to be purchased included but was not limited to Cannexs website, client base, all hardware and software, intellectual property, billing system and all rights, properties, patents, trademarks and formulas pertaining to Cannexs cannabis research and business. All assets to be acquired under this agreement were to be free of all liabilities, contingent liabilities, encumbrances or obligations. Cannex agreed that following the sale of its assets to Dynamic Alert that neither it nor its affiliates will compete in the cannabis research and development business. Under the Asset Purchase Agreement, Dynamic agreed to issue to Cannex 1 million restricted shares of its common stock as consideration for the assets of Cannex. On January 30, 2009, after completing its due diligence, the Company decided not to complete the transaction contemplated by the Asset Purchase Agreement with Cannex Therapeutics LLC. and terminated the agreement in accordance with the terms thereof. There are no material relationships between the company and any of the parties outside of the agreement and the Company did not incur any early termination penalties. F-8 DYNAMIC ALERT LIMITED NOTES TO INTERIM FINANCIAL STATEMENTS December 31, 2008 (Unaudited) ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION We incorporated as Dynamic Alert Limited (referred to herein as we, us, our and similar terms) on June 17, 2004, in the State of Nevada. Our principal executive offices are located at 10004  103 Street, Suite 3218, Fort Saskatchewan, AB, T8L 2E0. Our telephone number is (780) 668-7664. Our fiscal year end is June 30. Management's Discussion and Analysis of Financial Condition and Results of Operations Full Fiscal Years Over the last two (2) years, we have continued to build a business that assists consumers with their security needs. Our goal has been to help our customers create and implement a personalized security plan. In order to expand our base income, the Board had made plans starting in September 2008 to enter into the medical cannabis research and development industry. However, we were not able to acquire the rights to the intellectual property to develop new pharmaceutical products as anticipated. As a result, we have abandoned this initiative. For the immediate quarter, we will return to and continue with our initial core business in marketing security products. However, we believe that we need to enlarge our business activity. Therefore, we will continue to review opportunities with the objective of bringing additional revenue to the Company. At December 31, 2008, we had working capital deficit of ($325), compared to working capital of $19,612 at June 30, 2008. At December 31, 2008, our total assets consisted of cash of $1,416, prepaid expenses of $854, computer equipment of $1,439 and website development costs of $228. This compares with total assets at June 30, 2008 consisting of cash of $26,903, prepaid expenses of $416, capital assets of $2,056 and website development costs of $386. At December 31, 2008, our total current liabilities decreased to $2,595 from $7,707 at June 30, 2008. As at January 31, 2009, our net cash balance was approximately $2,710. We believe our existing cash balances are not sufficient to carry our normal operations for the next three (3) months. We do not have any lending arrangements in place with banking or financial institutions and we do not anticipate that we will be able to secure these funding arrangements in the near future. We did not recognize any revenues for the quarter ended December 31, 2008. Our short and long-term survival is dependent on funding from sales of securities as necessary or from shareholder loans, and thus, to the extent that we require additional funds to support our operations or the expansion of our business, we may attempt to sell additional equity shares or issue debt. Any sale of additional equity securities will result in dilution to our stockholders. There can be no assurance that additional financing, if required, will be available to us or on acceptable terms. Interim Periods For The Three Months Ended December 31, 2008 Compared To The Three Months Ended December 31, 2007. We did not recognize any revenues from the sale of security products and services during the three months ending December 31, 2008. This compares with revenues from the sale of security products of $3,900 during the three months ended December 31, 2007. The decrease in our revenue was due to our concentration during this quarter on plans to enter into the medical cannabis research and development industry. These plans were subsequently abandoned in January 2009. DYNAMIC ALERT LIMITED NOTES TO INTERIM FINANCIAL STATEMENTS December 31, 2008 (Unaudited) For the three months ended December 31, 2008, operating expenses were $7,044 compared to $15,301 during the three months ended December 31, 2007. The decrease was principally due to a decrease in our marketing expense from the prior period. Operating expenses during the three months ended December 31, 2008 consisted of professional fees of $3,245, training and consulting costs of $3,072, office and administration expenses of $339 and depreciation and amortization costs of $388, compared to marketing cost of $9,852, professional fees of $2,414, office and administration cost of $2,190 and depreciation and amortization costs of $845 for the quarter ended December 31, 2007. During the three month period ended December 31, 2008, we recognized a net loss of $7,044 compared to a net loss of $14,651 for the three month period ended December 31, 2007.
